DONOHOE, Chief Judge.
The United States of America has brought this action to recover a civil penalty of $1,000.00 from the defendant for an alleged violation of the Civil Aeronautics Regulations. 49 U.S.C.A. § 560; 41 C.F.R. (1949 Ed.) 61.306. The defendant has filed a motion to dismiss (August' 14, 1951) on the ground that this court does not have jurisdiction since the action was not brought in the district where the alleged violation occurred. ' The defendant relies upon Section 623(a) of Title 49 United States Code, which provides that “the trial of any offense under this chapter shall be in the district in which such offense is committed”. This section, however, would seem to apply only to criminal prosecutions since the word “offense” in it's usual sense means a crime or misdemeanor, a breach of the criminal law. Black’s Law Dictionary, p. 1282; Moore v. Illinois, 14 How. 13, 14 L.Ed. 306. The present action, since it is civil in nature, is controlled by Section 623(b) (1), Title 49, U.S.C.A., and Section 1395, Title 28, U.S.C.A. It is clear that these sections authorize the institution of this action where the defendant is found as well as where the action accrues. Consequently the defendant’s motion to dismiss should be overruled and denied.
It is therefore Ordered,
1. That the defendant’s motion to dismiss, filed August 14, 1951, be and hereby is overruled and denied;
2. That the Clerk transmit forthwith copies of this order to counsel in the case.